DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a non-final rejection.
Claims 1-20 are pending
Claims 7-20 were withdrawn from consideration
Claims 1-6 are rejected under 35 USC § 101 
Claims 1-3 are rejected under 35 USC § 102.

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-28-2017 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-28-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-6] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
1-6, the claims recite an abstract idea of data acquisition, validation, and aggregation operations from data distribution operations associated with completing and distributing an insurance application to insurance carriers. 
Independent claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category?: YES): claim 1 recites a system for validating data.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention of “each respective validation schema associated with a transaction type and comprising a set of rules for validating a set of data types”; belongs to the grouping of certain methods of organizing human activity under commercial or legal interactions, as it recites data acquisition, validation, and aggregation operations from data distribution operations associated with completing and distributing an insurance application to insurance carriers. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “a first server comprising a memory storing a plurality of validation schemas”; and “a second server in communication with the first server“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)
In addition Claim 1 recites: “receive a selected transaction type from an end-user device”; “receive a validation schema associated with the selected transaction type from the first server “; and “send the received validation schema to the end-user device“: that amounts to additional insignificant extra solution activities to the judicial exception specific to receiving data. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claim 1 recites: “a first server comprising a memory storing a plurality of validation schemas”; and “a second server in communication with the first server“; amounting to mere 
In addition Claim 1 recites: “receive a selected transaction type from an end-user device”; “receive a validation schema associated with the selected transaction type from the first server “; and “send the received validation schema to the end-user device“; that amounts to additional insignificant extra solution activities to the judicial exception specific to receiving data. (refer to MPEP 2106.05(g). (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Claims 2-6, dependent on claim 1  are rejected under 35 U.S.C 101 based on a similar rationale as claim 1. Additional elements in claims 2-6 were all individually and collectively examined found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101

Claim 2 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “wherein in response the receiving the validation schema from the second server, the end-user device is configured to adjust a display of the end-user device based on the received validation schema”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “, wherein at least one validation schema of the plurality of validation schemas comprises a set of rules for formatting at least one data type of the respective set of data types”; it adds to the abstract idea of data acquisition, validation, and aggregation operations from data distribution operations associated with completing and distributing an insurance application to insurance carriers, whereby at least one validation schema of comprises a set of rules for formatting at least one data type of the respective set of data types without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “each respective display schema associated with a transaction type and comprising a set of rules for displaying a set of data types on the end- user device”; it adds to the abstract idea of data acquisition, validation, and aggregation operations from data distribution operations associated with completing and distributing an insurance application to insurance carriers, whereby each display schema is associated with a transaction type and comprises a set of rules for displaying a set of data types on the end- user device without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “wherein the memory of the first server further stores a plurality of display schemas”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 4 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 5 recites “receive a display schema associated with the selected transaction type from the first server”; and “send the received display schema to the end-user device“.  This claim amounts to no more than receiving and sending data, specific to displaying the schema associated with the selected transaction type, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 5 dependent on claim 4 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “wherein the second server is configured”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)

Claim 6 dependent on claim 5 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “wherein in response the receiving the display schema from the second server, the end-user device is configured to adjust a display of the end-user device based on the received display schema”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f)


Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et. al. (US 2011/0119574 A1) hereinafter “Rogers”.
Regarding claim 1 Rogers teaches:
A system for validating data, the system comprising: 
a first server comprising a memory storing a plurality of validation schemas, each respective validation schema associated with a transaction type and comprising a set of rules for validating a set of data types; and (See at least [0009] via: “…accessing by the processor from the memory storage device a file having the user-provided insurance-related data; employing the accessed mapping data, mapping by the processor data elements identified in the user electronic file, to a document in a predetermined format, format in the memory storage device…”)
a second server in communication with the first server, the second server configured to: receive a selected transaction type from an end-user device; receive a validation schema associated with the selected transaction type from the first server; and send the received validation schema to the end-user device. (See at least [0058] via: “…Referring to FIG. 8, …, a processor, such as a processor of server 150 of FIG. 1, receives 805 a user identification and user-provided insurance-related data. …. The user-provided insurance-related data may be contained in one or more electronic files that are uploaded, e-mailed or otherwise made accessible to the processor. The processor accesses 810 from a memory storage device mapping data associated with the user identification. …. ..the user may be required to specify the set of mapping data, such as by identifying a type of insurance transaction. The mapping data identifies a format of the user electronic file and maps between a insurance-related data fields used by the system and data fields in the user-provided insurance-related data. The processor accesses 815 from a memory storage device a file having the user-provided insurance-related data. Employing the accessed mapping data, the processor maps 820 data elements identified in the user electronic file, to a document in a predetermined format, and stores 825 the document in the predetermined format in a memory storage device. The processor verifies 830 that the mapped data constitutes complete data to submit in connection with an insurance transaction. The processor provides 835 an output signal including data constituting the document in a predetermined format, to a system for further processing in accordance with an insurance transaction.

Regarding claim 2 Rogers teaches the invention as claimed and detailed above with respect to claim 1. Rogers also teaches:
further comprising the end-user device; wherein in response the receiving the validation schema from the second server, the end-user device is configured to adjust a display of the end-user device based on the received validation schema. (See at least [0050] via: “…Referring now to FIG. 6, an exemplary screen provided in response to user upload of a file for mapping is shown. The server system receives the file, determines a file type, … and launches either an application suitable for opening the file or a suitable viewer program…”) 

Regarding claim 3 Rogers teaches the invention as claimed and detailed above with respect to claim 1. Rogers also teaches:
wherein at least one validation schema of the plurality of validation schemas comprises a set of rules for formatting at least one data type of the respective set of data types. (See at least [0057] via: “…the system may apply rules to the mapped data. .. The rules may include verifying whether the received data is in an appropriate format; for example, if a U.S. zip code field is determined to contain characters other than numbers, the format is not appropriate…”) 

Allowable Subject Matter
Regarding claim 4 Rogers teaches the invention as claimed as detailed above with respect to claim 1. However, Claim 4 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 USC § 101 set forth in this Office action. The reason for the indication of allowable subject matter is that claim 4 is not taught by Rogers and no analogous art was found teaching the following limitation:
wherein the memory of the first server further stores a plurality of display schemas, each respective display schema associated with a transaction type and comprising a set of rules for displaying a set of data types on the end- user device 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Boveja Namrata can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PIERRE L MACCAGNO/Examiner, Art Unit 3699            

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699